Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks 
Claims 1-3, 10-12, and 19 have been amended. 
Outstanding USC 101 and 112 rejections have been withdrawn based on at least on received amendments/remarks.
Claims 1-19 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 



Responses to Arguments/Remarks
Applicant’s arguments/remarks regarding independent claims 1,  10, and 19 associated with the newly added amendments reciting “The Office Action admits that Wang does not disclose citing the "at least one factor as new virtual evidence for use with the deep probabilistic logic module and adding said new virtual evidence" to the deep probabilistic module and relies on Neil to disclose these features. See, Office Action, page 8. The Applicant submits that the cited portions of Neil do not disclose or suggest at least "using the output to automatically determine at least one factor as new virtual evidence for use with the deep probabilistic logic module based on a score for the at least one factor, wherein the at least one factor is a function of observed data; and adding the new virtual evidence to the deep probabilistic logic module," as recited in amended claim 1. Instead, the cited portions of Neil generally disclose that the models using the semantic graph can provide an uncertainty score or a confidence level associated with the predicted codes. For at least the above reasons, the Applicant submits that amended independent claim 1 is allowable over the cited reference. For similar reasons, the Applicant submits that amended independent claims 10 and 19 are also allowable over the cited reference. The remaining claims, which depend from one of claims 1 and 10, are likewise allowable over the cited references for at least the same reasons, as well as being separately allowable for the additional features recited therein. Therefore, the Applicant respectfully requests withdrawal of the 35 U.S.C. 103 rejections of the claims”, have been considered, however, they are moot in light of the new ground of rejection.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 8-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Wang et al. (NPL, previously cited), in view of Agosta et al (US 2014/0355879, A1).

    Regarding claim 1, Wang teaches a method (pages 4-5 of Wang teaches at least obtaining a set of virtual evidences K, inputs Xi, learned outputs Y and running said inputs and/or learned outputs to a deep probabilistic logic module depicted on page 5 (Algorithm DPL learning)) comprising: 
receiving output from a deep probabilistic logic module in response to running an initial set of virtual evidence through the deep probabilistic logic module  (page 5, left column, Algorithm 1: "DPL Learning", where the Output comprises the learned prediction module in response to running said initial set of virtual evidence through the deep probabilistic logic module);
using the output to automatically determine at least one factor as virtual evidence for use with the deep probabilistic logic module (using the learned output as further illustrated in at least page 5, left column, Algorithm 1, values @ at the current iteration to determine learned score or obviously factor as understoodly said new virtual evidence for use with the deep probabilistic logic module);  and 
adding the virtual evidence to the deep probabilistic logic module (page 5, left column, Algorithm 1, further cited values from at least said one iteration are added through training to the deep Probabilistic logic module in the next iteration).
    Wang teaches the claimed limitations in at least pages 3-5 except for specifically citing determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module based on a score for the at least one factor, wherein the at least one factor is a function of observed data; and adding said new virtual evidence.
     Agosta teaches in at least para. 0104 observed virtual evidence dataset and in further para. 0115-0118 assigned values indicative of at least determined evidence characteristics or factors to the output of the probabilistic model which maybe used or added to the deep probabilistic logic module, the assigned values as noted further in Fig. 7, and para. 0120, and 0144-0145 further based on an accuracy value, label value or score for the at least one factor, wherein said at least one factor is a function of observed data, and adding further in at least para. 0107 new virtual evidence to the deep probabilistic model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Agosta to include wherein determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module based on a score for the at least one factor, wherein the at least one factor is a function of observed data; and adding said new virtual evidence, as illustrated above, as Wang in view of Agosta are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Agosta further complements Wang in the sense that evidence characteristics values or factors are determined for said at least one or more new virtual evidence for use with the deep probabilistic logic module based on a score, label value or accuracy score for the at least one evidence characteristics or factor where the evidence nodes comprises a function of observed data to at least optimizing the classifications of said virtual evidence dataset for inferring at least specific predetermined data, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 2 (according to claim 1), Wang further teaches wherein the method further includes: receiving the output from the deep probabilistic logic module in response to running the new virtual evidence and the initial set of virtual evidence through the deep probabilistic logic module (Output of learned prediction module, page 5, left column, Algorithm 1, and new output after applying the learned output to the next iteration); using the output to automatically determine new factors for additional virtual evidence to use with the deep probabilistic logic module (the outputs of page 5, left column, Algorithm 1, are used or added to automatically determine new scores or factors for additional virtual evidence to use with the deep probabilistic logic module);
and adding the additional virtual evidence to the deep probabilistic logic module (page 5, left column, Algorithm 1).

    Regarding claim 8 (according to claim 1), Wang further teaches wherein the initial set of virtual evidence is a predetermined set of factors to use in training a model (initial set of virtual evidences cited further in page 5, left column, Algorithm 1, understoodly indicative of said predetermined set of scores, outputs or factors to use in training a model).

    Regarding claim 9 (according to claim 1), Wang further teaches wherein the at least one factor defines a probabilistic distribution over unknown label variables that is used in training a model (initial set of virtual evidences cited further in page 5, left column, Algorithm 1, understoodly indicative of a predetermined set of scores, outputs or factors to use in training a model further obviously defines a probabilistic distribution over unknown label variables that is used in training said model).

    Regarding claim 10, Wang teaches a computer device (the Abstract and page 3 of Wang teaches a machine learning employing a deep probabilistic logic module which is understoodly performed in the art by a computing device),
comprising: a memory to store data and instructions (an implied machine learning device employing said deep probabilistic logic module of the Abstract and pages 3-5 obviously comprise and at least one processor operable to communicate with a  memory to perform at least the functions of page 5, “algorithm 1 DPL Learning for retrieving at least stored data and use at least a NLP for processing said data)
 and at least one processor operable to communicate with the memory (implied processor of at least Abstract and pages 3-5),
wherein the at least one processor is operable to: 
receive output from a deep probabilistic logic module in communication with the computer device in response to running an initial set of virtual evidence through the deep probabilistic logic module  (page 5, left column, Algorithm 1: "DPL Learning", where the Output comprises the learned prediction module in response to running said initial set of virtual evidence through the deep probabilistic logic module);
 use the output to automatically determine at least one factor as virtual evidence for use with the deep probabilistic logic module (using the learned output as further illustrated in at least page 5, left column, Algorithm 1, values @ at the current iteration to determine learned score or obviously factor as understoodly said new virtual evidence for use with the deep probabilistic logic module);  and 
add the virtual evidence to the deep probabilistic logic module (page 5, left column, Algorithm 1, further cited values from at least said one iteration are added through training to the deep Probabilistic logic module in the next iteration).
Wang teaches the claimed limitations in at least pages 3-5 except for specifically citing determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module based on a score for the at least one factor, wherein the at least one factor is a function of observed data; and adding said new virtual evidence.
     Agosta teaches in at least para. 0104 observed virtual evidence dataset and in further para. 0115-0118 assigned values indicative of at least determined evidence characteristics or factors to the output of the probabilistic model which maybe used or added to the deep probabilistic logic module, the assigned values as noted further in Fig. 7, and para. 0120, and 0144-0145 further based on an accuracy value, label value or score for the at least one factor, wherein said at least one factor is a function of observed data, and adding further in at least para. 0107 new virtual evidence to the deep probabilistic model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Agosta to include wherein determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module based on a score for the at least one factor, wherein the at least one factor is a function of observed data; and adding said new virtual evidence, as illustrated above, as Wang in view of Agosta are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Agosta further complements Wang in the sense that evidence characteristics values or factors are determined for said at least one or more new virtual evidence for use with the deep probabilistic logic module based on a score, label value or accuracy score for the at least one evidence characteristics or factor where the evidence nodes comprises a function of observed data to at least optimizing the classifications of said virtual evidence dataset for inferring at least specific predetermined data, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 11 (according to claim 10), Wang further teaches wherein the processor is further operable to: receive the output from the deep probabilistic logic module in response to running the new virtual evidence and the initial set of virtual evidence through the deep probabilistic logic module (Output of learned prediction module, page 5, left column, Algorithm 1, and new output after applying the learned output to the next iteration); and use the output to automatically determine new factors for additional virtual evidence to use with the deep probabilistic logic module (the outputs of page 5, left column, Algorithm 1, are used or added to automatically determine new scores or factors for additional virtual evidence to use with the deep probabilistic logic module); and add the additional virtual evidence to the deep probabilistic logic module (page 5, left column, Algorithm 1).


    Regarding claim 17 (according to claim 10), Wang further teaches wherein the initial set of virtual evidence is a predetermined set of factors to use in training a model (initial set of virtual evidences cited further in page 5, left column, Algorithm 1, understoodly indicative of said predetermined set of scores, outputs or factors to use in training a model).

    Regarding claim 18 (according to claim 10), Wang further teaches wherein the at least one factor defines a probabilistic distribution over unknown label variables that is used in training a model (initial set of virtual evidences cited further in page 5, left column, Algorithm 1, understoodly indicative of a predetermined set of scores, outputs or factors to use in training a model further obviously defines a probabilistic distribution over unknown label variables that is used in training said model).

    Regarding claim 19, Wang teaches a non-transitory computer-readable medium storing instructions executable by a computer device (the Abstract and pages 3-5 of Wang teaches a machine learning employing a deep probabilistic logic module which is understoodly performed in the art by a computing device storing instructions for understoodly executing said learning which may be understoodly further stored in a known computer-readable medium),
comprising: at least one instruction for causing the computer device to receive output from a deep probabilistic logic module in communication with the computer device in response to running an initial set of virtual evidence through the deep probabilistic logic module  (page 5, left column, Algorithm 1: "DPL Learning", where the Output comprises the learned prediction module in response to running said initial set of virtual evidence through the deep probabilistic logic module where the system further in pages 4-5 obtains a set of virtual evidences K, inputs Xi, learned outputs Y and running said inputs and/or learned outputs to the deep probabilistic logic module depicted on page 5 (Algorithm DPL learning)); 
at least one instruction for causing the computer device to use the output to automatically determine at least one factor as virtual evidence for use with the deep probabilistic logic module (using the learned output as further illustrated in at least page 5, left column, Algorithm 1, values @ at the current iteration to determine learned score or obviously factor as understoodly said new virtual evidence for use with the deep probabilistic logic module);  
and at least one instruction for causing the computer device to add the virtual evidence to the deep probabilistic logic module (page 5, left column, Algorithm 1, further cited values from at least said one iteration are added through training to the deep Probabilistic logic module in the next iteration).
Wang teaches the claimed limitations in at least pages 3-5 except for specifically citing determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module based on a score for the at least one factor, wherein the at least one factor is a function of observed data; and adding said new virtual evidence.
     Agosta teaches in at least para. 0104 observed virtual evidence dataset and in further para. 0115-0118 assigned values indicative of at least determined evidence characteristics or factors to the output of the probabilistic model which maybe used or added to the deep probabilistic logic module, the assigned values as noted further in Fig. 7, and para. 0120, and 0144-0145 further based on an accuracy value, label value or score for the at least one factor, wherein said at least one factor is a function of observed data, and adding further in at least para. 0107 new virtual evidence to the deep probabilistic model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Agosta to include wherein determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module based on a score for the at least one factor, wherein the at least one factor is a function of observed data; and adding said new virtual evidence, as illustrated above, as Wang in view of Agosta are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Agosta further complements Wang in the sense that evidence characteristics values or factors are determined for said at least one or more new virtual evidence for use with the deep probabilistic logic module based on a score, label value or accuracy score for the at least one evidence characteristics or factor where the evidence nodes comprises a function of observed data to at least optimizing the classifications of said virtual evidence dataset for inferring at least specific predetermined data, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim(s) 3-5, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Wang in view of Agosta, and further in view of Neil et al.

      Regarding claim 3 (according to claim 1), Wang in view of Agosta are silent regarding specifically said method further includes: applying a score function to generate the score for each factor in a set of factors to use with the deep probabilistic logic module; and using the score to determine a rank for each factor relative to other factors in the set of factors from a highest score to a lowest score.
     Neil further teaches in at least para. 0099 an applying score function to generate a score for each semantic or factor in a set of semantics of para. 0045-0046 or factors to use as noted further in para. 0051 with a deep probabilistic logic module and using said score to determine in a case an uncertainty rank for each semantic or factor relative to other factors in the set of factors from a highest score to a lowest score. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Agosta, and further in view of Neil to include wherein applying said score function to generate a score for each factor in a set of factors to use with the deep probabilistic logic module; and using said score to determine a rank for each factor relative to other factors in the set of factors from a highest score to a lowest score, as illustrated above, as Wang in view of Agosta, and further in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang in view of Agosta with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 4 (according to claim 3), Wang in view of Agosta are silent regarding specifically automatically determining the at least one factor for the new virtual evidence uses one or more factors associated with the highest score.
    Neil further teaches in at least Figs 2 and para. 0099 automatically determining the at least one factor for the new input set of data uses one or more output scores and semantics indicative of said factors associated with the highest score. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Agosta, and further in view of Neil to include wherein automatically determining said at least one factor for the new virtual evidence uses one or more factors associated with the highest score, as illustrated above, as Wang in view of Agosta, and further in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang in view of Agosta with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 5 (according to claim 3), Wang in view of Agosta are silent regarding specifically further comprising: selecting one or more factors to send to an individual for review based on a confidence score indicating a level of uncertainty in a prediction for the one or more factors; and generating the new virtual evidence for the one or more factors based on a response from the individual.
    Neil further teaches in at least para. 0054 automatically selecting outputs comprising said one or more factors to send to an individual 162 for review based on a quality score or confidence score indicating a level of uncertainty in a prediction for the one or more factors and generating in a case as implied further in para. 0054 reinforcing data as said new virtual evidence for the one or more factors based on a response from the individual. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Agosta, and further in view of Neil to include wherein selecting said one or more factors to send to an individual for review based on a confidence score indicating a level of uncertainty in a prediction for the one or more factors; and generating said new virtual evidence for the one or more factors based on a response from the individual, as illustrated above, as Wang in view of Agosta, and further in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang in view of Agosta with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 12 (according to claim 10), Wang in view of Agosta are silent regarding specifically the processor is further operable to: apply a score function to generate a score for each factor in a set of factors to use with the deep probabilistic logic module; and use the score to determine a rank for each factor relative to other factors in the set of factors from a highest score to a lowest score.
     Neil further teaches in at least para. 0099 an applying score function to generate a score for each semantic or factor in a set of semantics of para. 0045-0046 or factors to use as noted further in para. 0051 with a deep probabilistic logic module and using said score to determine in a case an uncertainty rank for each semantic or factor relative to other factors in the set of factors from a highest score to a lowest score. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Agosta, and further in view of Neil to include wherein applying said score function to generate a score for each factor in a set of factors to use with the deep probabilistic logic module; and using said score to determine a rank for each factor relative to other factors in the set of factors from a highest score to a lowest score, as illustrated above, as Wang in view of Agosta, and further in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang in view of Agosta with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 13 (according to claim 12), Wang in view of Agosta are silent regarding specifically the processor is further operable to automatically determine the at least one factor for the new virtual evidence by using one or more factors associated with the highest score.
      Neil further teaches in at least Figs 2 and para. 0099 automatically determining the at least one factor for the new input set of data uses one or more output scores and semantics indicative of said factors associated with the highest score. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Agosta, and further in view of Neil to include wherein automatically determining said at least one factor for the new virtual evidence uses one or more factors associated with the highest score, as illustrated above, as Wang in view of Agosta, and further in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang in view of Agosta with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 14 (according to claim 12), Wang in view of Agosta are silent regarding specifically the processor is further operable to: select one or more factors to send to an individual for review based on a confidence score indicating a level of uncertainty in a prediction for the one or more factors; and generate the new virtual evidence for the one or more factors based on a response from the individual.
       Neil further teaches in at least para. 0054 automatically selecting outputs comprising said one or more factors to send to an individual 162 for review based on a quality score or confidence score indicating a level of uncertainty in a prediction for the one or more factors and generating in a case as implied further in para. 0054 reinforcing data as said new virtual evidence for the one or more factors based on a response from the individual. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Agosta, and further in view of Neil to include wherein selecting said one or more factors to send to an individual for review based on a confidence score indicating a level of uncertainty in a prediction for the one or more factors; and generating said new virtual evidence for the one or more factors based on a response from the individual, as illustrated above, as Wang in view of Agosta, and further in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang in view of Agosta with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
    
Claims Standings
Claims 6-7, and 15-16 remained are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all outstanding rejections are overcome. 

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/14/2022